Case 1:19-mj-00940-MJD Document 2 Filed 10/09/19 Page 1 of 10 PagelD #: 2

AO 91 (Rev. 1i/I1) ‘Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Southern District of Indiana

 

 

 

United States of America )
Vv. )
) Case No.
) 1:19-mj-0940
DAQUWON RICHARDSON
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 10, 2019 in the county of Marion in the
____ Southern District of Indiana | , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g)(1) Possession of a Firearm By a Convicted Felon
18 U.S.C. § 922(e) Possession of a Firearm By an Armed Career Criminal

This criminal complaint is based on these facts:

See attached Affidavit.

M Continued on the attached sheet.

Ce

omplainant’s signature

Joshua E. Shaughnessy, TFO, ATF

- Printed name and title

 

Sworn to before me and signed in my presence. ns \

     

Date: 10/09/2019

é

  

|

/ udge 's signature '
City and state: Indianapolis, IN Mark J. Digmore, U.S. Magistrate Judge

 

Printed name and title
Case 1:19-mj-00940-MJD Document 2 Filed 10/09/19 Page 2 of 10 PagelD #: 3

AFFIDAVIT IN SUPPORT OF
APPLICATION FOR CRIMINAL COMPLAINT
I, Task Force Officer (TFO) Joshua Shaughnessy, being first duly sworn, hereby depose
and state follows:
INTRODUCTION AND AGENT BACKGROUND

1. | Your Affiant, Joshua Shaughnessy, is a Task Force Officer (TFO) with the federal
Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF), a component of the United
States Department of Justice (USDOJ), and has served in such capacity since 2014. Your
Affiant is assigned to the Indianapolis Group I Field Office and charged with investigating
violations of federal firearms, explosives, and arson laws, as well as offenses enumerated in
Titles 18 and 26 of the United States Code. Your Affiant is a Detective Sergeant for the

_ Indianapolis Metropolitan Police Department (MPD) employed with IMPD since August
2001.

2. Asa law enforcement officer, your Affiant has participated in federal and state
investigations involving homicides, aggravated batteries, serious violent felons, firearms
possession and trafficking, drug trafficking, identify theft, robberies, and financial crimes,
among other criminal matters. Your Affiant has testified in judicial proceedings and
prosecutions for violations of federal and state laws. Your Affiant received their initial training
at the IMPD Academy in 2001-2002, and has satisfied the minimum basic training
requirements established by rules adopted by the Indiana Law Enforcement Training Board
under I.C. 5-2-1-9 and described in I.C. 35-37-4-5. Your Affiant completed Basic Detective

School through the Indianapolis Police Department and attended various criminal investigation
Case 1:19-mj-00940-MJD Document 2 -Filed 10/09/19 Page 3 of 10 PagelD #: 4

trainings in Indiana and through the USDOJ. Your Affiant has received quarterly firearms
trainings in the metropolitan Indianapolis area and yearly in-service trainings in Indianapolis.
PRELIMINARY STATEMENT & BASIS OF INFORMATION

3. This affidavit is submitted in support of a criminal complaint charging Daquwon
L. RICHARDSON (date of birth XX/XX/1995) with Possession of a Firearm by a Convicted
Felon in violation of Title 18, United States Code, Section 922(g)(1) and Possession of a
Firearm by an Armed Career Criminal, in violation of Title 18, United States Code, Section
922(e). The information contained in the below numbered paragraphs is either personally
known to your Affiant or told to your Affiant by other law enforcement officers.

4. On September 11, 2019, your Affiant received information regarding the arrest of
Daquwon L. RICHARDSON on September 10, 2019. Specifically, during the routine course
of his duties your Affiant discovered RICHARDSON had been arrested for several state felony
charges including Possession of a Firearm by a Serious Violent Felon.

5. Your Affiant retrieved and reviewed Indiana State Police (ISP) report number
19ISPC010810 which detailed the circumstances of RICHARDSON’s arrest by ISP Trooper
Brandon Fletcher. ISP Senior Trooper Joe Flores assisted Trooper Fletcher during the incident
described below.

PROBABLE CAUSE

6. OnSeptember 10, 2019, at approximately 1:37 A.M., Trooper Fletcher was on duty
and driving westbound near East 38th Street and Richardt Avenue in Indianapolis, Marion
County, Indiana. Trooper Fletcher’s attention was drawn to a Chevrolet Impala, which he later

determined was driven by Daguwon RICHARDSON, drift from the left lane into the right lane,
Case 1:19-mj-00940-MJD Document 2 Filed 10/09/19 Page 4 of 10 PagelID #: 5

and then back to the left lane without using a turn signal to indicate each lane change, as
required by Indiana law.

7. Trooper Fletcher activated his emergency lights and attempted to initiate a traffic
stop. When RICHARDSON stopped the vehicle on Engelwood Drive, Trooper Fletcher exited
his police car and approached RICHARDSON’s car and asked for his identification and vehicle
registration. RICHARDSON was driver and sole occupant of the vehicle. RICHARDSON
told Trooper Fletcher he did not have his Indiana identification card with him. RICHARDSON
provided his identification information verbally and also wrote this name and date of birth
(DOB) on the back of the vehicle registration. Trooper Fletcher later learned RICHARDSON
was lying about his identity and provided a false identification.

8. During this time, Trooper Fletcher saw visible signs of nervousness by
RICHARDSON including trembling voice, heavy breathing, and avoiding eye contact.
Trooper Richardson observed RICHARDSON’s hands shaking so severely he had difficulty
writing down the identification information. RICHARDSON repeatedly told Trooper Fletcher,
“T don’t want to go to jail” and “Please don’t take me to jail.”

9. Trooper Fletcher attempted to confirm the false identity provided by
RICHARDSON, and found no record of such a person in Indiana. Trooper Fletcher saw
RICHARDSON’s hands and body were still shaking, and his voice continued to tremble.
While holding a cell phone, RICHARDSON begged Trooper Fletcher to let him go and said
he could not go to jail. Based on his training and experience as a law enforcement officer,
Trooper Fletcher recognized RICHARDSON was acting suspiciously and lying about his

identity.
Case 1:19-mj-00940-MJD Document 2° Filed 10/09/19 Page 5 of 10 PagelD #: 6

10. Trooper Fletcher then requested assistance and Senior Trooper Flores responded to
the scene. When RICHARDSON was placed in handcuffs, Trooper Fletcher explained to
RICHARDSON he was not under arrest, but was being detained until his identify could be
confirmed and the traffic stop was complete. RICHARDSON continued giving false
information to Trooper Fletcher. Unable to confirm RICHARDSON had a valid driver’s
license or identification, Trooper Fletcher prepared to tow RICHARDSON’s vehicle and read
RICHARDSON his Miranda rights.

11. Trooper Fletcher began to inventory RICHARDSON’s vehicle before it was towed
for safekeeping. Senior Trooper Flores then discovered a firearm in RICHARDSON’s vehicle.
RICHARDSON was asked if he had a gun permit and RICHARDSON immediately replied,
“That gun is not mine.” Trooper Fletcher asked RICHARDSON how he knew a gun was in
the car. RICHARDSON explained the gun belonged to his girlfriend, and she kept it in her
car.

12. Trooper Fletcher observed a handgun on the passenger seat floorboard near the
underside of the seat and within arm’s reach of the driver. The firearm was later found to be a
S&W .40 caliber handgun, model SD40VE with serial number FZV6900, loaded with a one
round of ammunition in the chamber and an additional seven (7) rounds in the magazine.

13. On the passenger seat above the firearm, Trooper Fletcher found a pay stub bearing
RICHARDSON’s name. Also on the passenger seat, Trooper Fletcher saw a red hat and ski
mask. Trooper Fletcher recognized the ski mask and RICHARDSON’s winter cap were

suspicious given temperatures in the 70s.
Case 1:19-mj-00940-MJD Document 2 Filed 10/09/19 Page 6 of 10 PagelD #: 7

14. Trooper Fletcher asked Senior Trooper Flores to research the name on the pay stub
(RICHARDSON) and attempt to find a driver’s license photograph. Trooper Fletcher then
began to photograph the scene and document items as they were found in the vehicle.

15. During this time, Senior Trooper Flores located RICHARDSON’s photograph.
RICHARDSON then admitted he had lied about his identity because he had warrant(s) for his
arrest. A check of RICHARDSON’s criminal record confirmed he was wanted on an
outstanding warrant for multiple counts of Armed Robbery under cause number 49G25-1201-
FB-004978.

16. Trooper Fletcher reviewed RICHARDSON’s criminal history, records, and
warrant. Trooper Fletcher discovered RICHARDSON did not have a permit to carry a firearm
and his criminal convictions qualified him as a Serious Violent Felon (SVF). Trooper Fletcher
then arrested RICHARDSON for Possession of a Firearm by a SVF, a level 4 felony, and
Identity Deception, a level 6 felony.

17. RICHARDSON then claimed to have difficulty breathing, asked for an inhaler, and
requested medical attention. Trooper Fletcher requested an ambulance, and Medic 2685
responded to the scene. RICHARDSON then verbally provided medics with his actual identity
and social security number.

18. Trooper Fletcher followed the ambulance to Eskenazi Health. While at the hospital,
RICHARDSON became hostile and aggressive, demanding to have handcuffs removed so he
could “beat everyone’s ass” and telling officers ““Come back in here and uncuff me. I’m going

to kill you.”
Case 1:19-mj-00940-MJD Document 2 Filed 10/09/19 Page 7 of 10 PagelD #: 8

19. Trooper Fletcher prepared and submitted a search warrant to collect
RICHARDSON’s DNA for comparison to the firearm, The warrant was granted, presented to
RICHARDSON, and his DNA was collected pursuant to the search warrant.

20. RICHARDSON was remanded to custody of Marion County Sheriff staff. Trooper
Fletcher transported the pay stub, buccal swabs, and firearm-related evidence to the ISP Post
52 evidence vault for safekeeping.

21. On September 11, 2019, your Affiant reviewed RICHARDSON’s criminal history.
Your Affiant confirmed RICHARDSON has several felony convictions:

i. Auto Theft and Resisting Law Enforcement, a Class D felony in Marion County
(Indiana) under cause number 49F24-1210-FD-071801, on or about November
29, 2012; and/or |

ii. Robbery, a Class B felony, in Marion County (Indiana) under cause 49G25-
1201-FB-004978, on or about October 18, 2012.

22. On September 13, 2019, your Affiant retrieved certified records from Marion
County Superior Courts which confirmed the above listed convictions. Your Affiant also
confirmed RICHARDSON had been wanted on an outstanding violation of probation warrant
ref. cause number 49G25-1201-FB-004978 at the time of his arrest on September 10, 2019.

23. On September 13, 2019, your Affiant reviewed the facts and circumstances of
RICHARDSON’ arrest and eventual conviction for the four (4).violent felonies listed above
under cause number 49G25-1201-FB-004978. Your Affiant confirmed there were three
Armed Robbery offenses that occurred at three (3) separate and distinct locations and times.

The offenses also involved separate and unique individual victims.
Case 1:19-mj-00940-MJD Document 2 Filed 10/09/19 Page 8 of 10 PagelD #: 9

i, On or about December 31, 2011 at approximately 4:48 a.m. — Armed Robbery,
CVS located at 7240 E. 32" Street, Indianapolis, Indiana; Victim: M.R.; and/or
li. On or about December 31, 2011 at approximately 6:03 a.m. — Armed Robbery,
CVS located at 1030 North Arlington, Indianapolis, Indiana; Victim: T.O.;
and/or
iii. On or about December 31, 2011 at approximately 6:03 a.m. — Armed Robbery,
CVS located at 1030 North Arlington, Indianapolis, Indiana; Victim: A.R.;
and/or
iv. On or about January 1, 2012 at approximately 7:26 p.m. — Armed Robbery,
Dollar General located at 3725 N. Keystone Avenue, Indianapolis, Indiana;
Victim: M.M.

24. On September 13, 2019, and on subsequent dates, your Affiant reviewed some of
the recorded calls made by RICHARDSON from the Marion County Jail. During some of
these calls, RICHARDSON makes various incriminating statements.

25. During a call on September 10, 2019, a female subject and RICHARDSON
discussed the circumstances of his arrest. RICHARDSON explained he kept driving before
pulling over because he was attempting to call someone to see if someone had any outstanding
warrants. This name was one of the second false identities RICHARDSON gave to Trooper
Fletcher.

26. During the same call on September 10, 2019, the female and RICHARDSON
discuss “constructive possession” of the firearm. The female asked RICHARDSON, “Was it
in the same place it’s always in?” RICHARDSON replied, “Yep.” The female subject tells

RICHARDSON she told an attorney the firearm belonged to her and RICHARDSON did not
Case 1:19-mj-00940-MJD Document 2 Filed 10/09/19 Page 9 of 10 PageID #: 10

know it was in the car. RICHARDSON told the female “I fucked up.” RICHARDSON says
the gun was not within his reach “under the passenger’s seat.”

27. In another call on September 10, 2019, RICHARDSON tells the female he started
to run from the police and considered fleeing in the vehicle. RICHARDSON explains the
“only reason” he decided not to was because he and the female had previously discussed “that
in your car shit” and did not want to wreck her car.

28. On September 11, 2019, RICHARDSON told a female subject he was mad at
himself for not fleeing from the police since the felony penalties for fleeing would be less than
what he is facing.

29. Based upon the above facts, statements, and training/experience as a law
enforcement officer, your Affiant believes RICHARDSON was involved in alleged
violation(s) of Title 18, USC 922(g)(1) - Possession of a Firearm by a Convicted Felon, and

Title 18, USC 922(e) - Possession of a Firearm by an Armed Career Criminal.
Case 1:19-mj-00940-MJD Document 2 Filed 10/09/19 Page 10 of 10 PagelD #: 11

CONCLUSION
30. Based on the facts set forth in this affidavit, your Affiant submits probable cause
exists that on September 10, 2019, in the Southern District of Indiana, DAQUWON L.
RICHARDSON, did possess a firearm, in violation of Title 18, United States Code, Sections
922(g)(1) and 922(e). I respectfully request this Court issue a Criminal Complaint charging

RICHARDSON accordingly, along with a warrant for his arrest.

 

Joshgia E. Shaughnessy, Task Force Officer
Bureau of Alcohol, Tobacco, Firearms, and Explosives

Sworn and subscribed to before me this 9th day of October, 2019.

     

 

 

tt,
Hon. Math ynsmore, Magistrate Judge
United Statés /District Court

Southern Dist4ct of Indiana
